Holmes, J.
The document addressed to the plaintiffs by the defendant purported to be an offer, not a contract, and it was not even an offer until delivered to the plaintiffs by the defendant’s authority, express or ostensible. It was in no way contradicted by evidence that it was handed to McGregor with the understanding that he was not to forward it for three or four days, but was to hold it subject to the defendant’s order, and to destroy it if the latter should make up his mind that he did not want the safe. For this evidence went only to the question of an authorized delivery. Watkins v. Bowers, 119 Mass. 383. It warranted a finding that McGregor held the document as the *152defendant’s agent during the time mentioned, and, as in' other respects he was the plaintiff’s agent in the transaction, that the plaintiffs had notice of the character in which he held, and of the limits of his authority. Whether the case would have stood any differently, or would have fallen within the principle of White v. Duggan, 140 Mass. 18, if McGregor had been a stranger to the plaintiffs, we need not consider.
It follows that the defendant’s letter to McGregor, mailed the day after the document referred to was handed to him, was admissible to show that the defendant had exercised the right which he had reserved, if his testimony was to be believed, and in substance had forbidden McGregor to forward the order.

Exceptions overruled.